EXHIBIT 10.15

 

LETTER AMENDMENT AND WAIVER NO. 4

Dated as of January 24, 2002

 

To the Lenders and the Agent
referred to below

 

Ladies and Gentlemen:

Specialty Retailers (TX) LP

      We refer to the Credit Agreement dated as of August 24, 2001, as amended
by Waiver Letter No. 1 dated as of September 23, 2001, Waiver Letter No. 2 dated
as of October 23, 2001 and Waiver Letter No. 3 dated as of November 23, 2001 (as
so amended, and as otherwise amended, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; the terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among Specialty Retailers (TX) LP, as Borrower (the "Borrower"), Stage Stores,
Inc., as Parent Guarantor (the "Parent Guarantor"), the Lender Parties party
thereto (the "Lenders"), Citicorp USA, Inc., as Administrative Agent and as
Collateral Agent for the Lender Parties (the "Agent"), and Salomon Smith Barney
Inc., as Arranger and Book Manager.

      The undersigned hereby request the approval of the Required Lenders to
permit the implementation by the Borrower of a new Deferred Compensation Plan,
dated as of January 1, 2002 (the "Deferred Compensation Plan"), a copy of which
is attached hereto as Annex I, including the making Investments in connection
therewith in an aggregate amount not to exceed $2,000,000 in any Fiscal Year.

It is hereby agreed by you and us that, effective as of the date of this letter
amendment and waiver (this "Letter Amendment and Waiver No. 4"), (a) the
restrictions contained in Section 5.02(t) are hereby waived solely to the extent
necessary to permit the implementation of the Deferred Compensation Plan and the
making of Investments in connection therewith in an aggregate amount not to
exceed $2,000,000 in any Fiscal Year and (b) Section 5.02(f) is hereby amended
by (i) deleting the word "and" at the end of clause (ix) thereof, (ii) deleting
the period at the end of clause (x) thereof and replacing it with "; and", and
(iii) inserting a new clause (xi) to the end thereof to read as follows:

"(xi)      Investments by the Borrower under its Deferred Compensation Plan,
dated as of January 1, 2002, in an aggregate amount not to exceed $2,000,000 in
any Fiscal Year; provided, that, such amount shall be exclusive of (A) interest
income or other amounts earned in connection with such Investments and (B) any
amounts contributed by employees of the Borrower under or in connection with the
Deferred Compensation Plan."

      This Letter Amendment and Waiver No. 4 shall become effective as of the
date first above written when, and only when, the Agent shall have received
counterparts of this Letter Amendment and Waiver No. 4 executed by the Borrower,
the Parent Guarantor and the Required Lenders or, as to any of such Lenders,
advice satisfactory to the Agent that such Lender has executed this Letter
Amendment and Waiver No. 4, and the consent and agreement attached hereto
executed by each Subsidiary Guarantor. This Letter Amendment and Waiver No. 4 is
subject to the provisions of Section 9.01 of the Credit Agreement.

      On and after the effectiveness of this Letter Amendment and Waiver No. 4,
each reference in the Credit Agreement and each other Loan Document to "this
Agreement", "the Credit Agreement", "hereunder", "thereunder", "hereof",
"thereof" or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment
and Waiver No. 4.

      The Credit Agreement and each other Loan Document is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Letter Amendment
and Waiver No. 4 shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

      This Letter Amendment and Waiver No. 4 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Letter Amendment and Waiver No. 4 by
telecopier shall be effective as delivery of a manually executed counterpart of
this Letter Amendment and Waiver No. 4. This Letter Amendment and Waiver No. 4
shall be governed by, and construed in accordance with, the laws of the State of
New York.

      If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning a counterpart of the attached agreement to
this Letter Amendment and Waiver No. 4.

                                                                                      
Very truly yours,

                                                                                      
SPECIALTY RETAILERS (TX) LP,
                                                                                      
as Borrower

                                                                                       
By: /s/ Richard E. Stasyszen
                                                                                       
Title: Senior Vice President-Finance & Controller

                                                                                       
STAGE STORES, INC.,
                                                                                       
as Parent Guarantor

                                                                                       
By: /s/ Richard E. Stasyszen
                                                                                       
Title: Senior Vice President-Finance & Controller

The foregoing Letter Amendment and Waiver No. 4 dated as of January 24, 2002
from the Borrower and the Parent Guarantor is agreed to as of such date:

                                                                                       
CITICORP USA, INC., as Administrative Agent

                                                                                        
By /s/ Michael M. Schadt
                                                                                        
Title: Assistant Vice President

                                                                   Lenders:

                                                                                        
CITIBANK, N.A., as Initial Lender and Initial Issuing Bank

   

                                                                                      By
/s/ Michael M. Schadt



                                                                                         Title:
Assistant Vice President

                                                                                         THE
CIT GROUP/BUSINESS CREDIT, INC.

                                                                                         By
/s/ Peter Daly

   

                                                                                      Title:
Senior Vice President



                                                                                         FLEET
RETAIL FINANCE, INC.

                                                                                         By
/s/ D.M. Murray

                                                                                         Title:
Managing Director

                                                                                          FOOTHILL
CAPITAL CORPORATION

                                                                                          By
/s/ Eileen Quinn

                                                                                          Title:
Vice President

                                                                                          GMAC
COMMERCIAL CREDIT LLC

                                                                                           By
______________________________

                                                                                           Title:

                                                                                           HELLER
FINANCIAL, INC.

                                                                                           By
/s/ Tara Wrobel
                                                                                           Title:
Vice President

                                                                                           IBJ
WHITEHALL FINANCIAL GROUP

                                                                                           By
/s/ John C. Lorenz

                                                                                           Title:
Vice President

                                                                                           NATIONAL
CITY COMMERCIAL FINANCE, INC.

                                                                                           By
/s/ G. A. Godec
                                                                                           Title:
Senior Vice President

 

CONSENT AND AGREEMENT

Dated as of January 24, 2002

      Each of the undersigned, as a Guarantor under the Subsidiary Guaranty
dated as of August 24, 2001 (the "Subsidiary Guaranty"), in favor of the Secured
Parties (as such term is defined in the Credit Agreement), hereby consents and
agrees to the foregoing Letter Amendment and Waiver No. 4, and also agrees that
notwithstanding the effectiveness of such Letter Amendment and Waiver No. 4, the
Subsidiary Guaranty is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of such Letter Amendment and Waiver No. 4, each reference in the
Subsidiary Guaranty to the "Credit Agreement", "thereunder", "thereof" or words
of like import shall mean and be a reference to the Credit Agreement, as
modified by such Letter Amendment and Waiver No. 4.



                                                                                          GNB
HOLDING CO., INC.

                                                                                           By
/s/ Richard E. Stasyszen
                                                                                           Title:
Senior Vice President-Finance Controller

                                                                                           SPECIALTY
RETAILERS, INC.

                                                                                           By
/s/ Richard E. Stasyszen
                                                                                           Title:
Senior Vice President-Finance & Controller

                                                                                           SRI
LIMITED PARTNER LLC

                                                                                          
By /s/ Mark L. Ferrucci
                                                                                           Title:
Manager

                                                                                           SRI
GENERAL PARTNER LLC

                                                                                           By
/s/ Richard E. Stasyszen
                                                                                           Title:
Manager

 

ANNEX I - Deferred Compensation Plan